O’Connell, J.,
dissenting. I disagree with the action of the majority in considering this appeal on its merits and feel that it should be dismissed. Practice Book § 412 establishes the procedure for taxation of costs.1 It is clear that in the absence of agreement between the parties2 our rule requires that the taxation of costs in civil cases commences with action by the court clerk.3 *224Only after the clerk has given notice to the adverse party4 to be present and has proceeded to tax costs does the rule provide for appeal of that taxation to the trial court. See State v. Chapman, 176 Conn. 362, 363, 407 A.2d 987 (1978); Krawiec v. Kraft, 163 Conn. 445, 447-48, 311 A.2d 82 (1972); Lew v. Bray, 81 Conn. 213, 216, 70 A. 628 (1908); Hall v. Hall, 36 Conn. Sup. 15, 16, 409 A.2d 1250 (1979); Shaker v. Shaker, 12 Conn. Sup. 197, 198 (1943).
Our rules make no provision for a “motion for costs” to be filed directly with the court as was done in the present case. Accordingly, the trial court should have dismissed the motion. Since the motion was not properly before the trial court, this court should not give its imprimatur to an unsanctioned procedure by deciding the appeal on the merits.
No case has come to my attention that authorizes an indiscriminate disregarding of § 412. Fukelman v. Middletown, 4 Conn. App. 30, 492 A.2d 214 (1985), referred to in footnote 1 of the majority opinion can be distinguished. In Fukelman, the proper procedure for taxation of costs by the clerk had been initiated before the defendant appealed, claiming inter alia, that because the defendant was a municipality it was exempt from the payment of any costs whatsoever. The claim in Fukelman was, in effect, that there was no duty for the court clerk to perform because of the type of defendant involved. It was not an appeal concerning the amount of costs that should be taxed.
I appreciate that the rules of practice are not embedded in concrete and that they should be liberally inter*225preted in any case where strict enforcement will cause the rules to be instruments of injustice. Practice Book § 6;5 Carter v. D’Urso, 5 Conn. App. 230, 234, 497 A.2d 1012, cert. denied, 197 Conn. 814, 499 A.2d 63 (1985). In the present case, however, neither counsel furnished the trial court with any reason why adherence to § 412 would work surprise or injustice. Nor did the trial court address the subject and enunciate its reasons for proceeding in derogation of the rule.
The bench and bar are entitled to expect uniform application of the rules of practice. The practice of law and the performance of a trial judge’s duties both are sufficiently difficult without the additional burden of uncertainty as to which rules will be strictly enforced and which rules will be liberally interpreted without any showing of hardship resulting from strict enforcement. I cannot agree with the majority’s opinion expressed in its footnote 1 that “judicial economy” is an adequate reason for condoning this departure from our established rules.6
For the foregoing reasons, I dissent from the decision of the majority.

 Practice Book § 412: “taxation OF COSTS; APPEAL
“Bills of costs in civil cases may be taxed by the clerk or assistant clerk, but reasonable notice shall be given to the adverse party, or his attorney, to be present at the taxation, if the appearance of such party be entered on the docket. Either party may appeal from such taxation to the court.”


 If the amount of costs is not in dispute, the prevailing custom is for the adverse party to endorse his agreement on a bill of costs which is then submitted to the clerk. See 2 E. Stephenson, Connecticut Civil Procedure (2d Ed.) §§ 302a, 312, for a discussion of the complete procedure for taxation of costs.


 The court clerk has no discretion as to whether he will tax costs. If the clerk refuses to perform this function, the remedy is a petition to the court *224to order the clerk to perform an act required by law. State v. Crabtree, 32 Conn. Sup. 322, 323, 353 A.2d 796 (1975); Gordan v. City of New Haven, 5 Conn. Sup. 292, 293 (1937); see Shaker v. Shaker, 12 Conn. Sup. 197, 198 (1943); 2 E. Stephenson, Connecticut Civil Procedure (2d Ed.) § 312e.


 The prevailing party is the one in whose favor the decision or verdict is rendered and judgment entered. The other party is the adverse party.


 Practice Book § 6: “rules to be liberally interpreted
“The design of these rules being to facilitate business and advance justice, they will be interpreted liberally in any case where it shall be manifest that a strict adherence to them will work surprise or injustice.”


 The words of former Chief Justice House are relevant: “[A] shortcut is not necessarily a more speedy and safe route than the established and traditional path.” United Oil Co. v. Urban Redevelopment Commission, 158 Conn. 364, 366, 260 A.2d 596 (1969).